PER CURIAM.
John Rapciak, the plaintiff below, appeals from an order dismissing his complaint. We find no error in the trial court’s dismissal of the complaint as to defendant Carnival Corporation for the plaintiffs failure to comply with the agreed order. See Fla. R. Civ. P. 1.420(b). However, the trial court erred in dismissing the case as to the remaining defendants, which were not parties to the agreed order and had not yet appeared in the case.
Affirmed in part, reversed in part, and remanded for further proceedings.